Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17,18,22,23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al.
AS to claim 17, Kakishima discloses A method of wireless communication performed by a base station, comprising: 
Transmitting, to a user equipment (UE), downlink control information (DCI) that includes an indication of a null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element 
the null resource element pattern being indicated in the DCI using: a value of an antenna port field that also indicates one or more demodulation reference signal (DMRS) ports for the UE and a number of DMRS code-division multiplexing groups without data, or one or more zero power downlink reference signals (Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, thus teaching that the information in the DCI including the resource index and the indicator indicating whether the aperiodic ZP csi RS is transmitted collectively teaching “the null resource element pattern being indicated in the DCI using … one or more zero power DL RSs”, which is consistent with Applicant’s disclosed embodiment of this limitation as shown in Fig. 5, step 510 of Applicant’s disclosure); and
transmitting a downlink communication based at least in part on the null resource element pattern indicated in the DCI. (Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s24)
AS to claim 18, Kakishima discloses the method as in the parent claim 17. 
Kakishima further discloses further comprising transmitting a configuration that indicates a set of null resource element patterns and selecting the null resource element pattern to be indicated in the DCI from the set of null resource element patterns. (Fig. 15, paragraphs 96-102, Fig. 12, e.g., steps s22-s23, paragraphs 2-14, 72-78, disclosing that the resource indicated in the DCI in step s23 is selected from the “reserved resources” indicated in s22, where such reserved resources may be ZP CSI RS, i.e., the null RE pattern)
AS to claim 22, Kakishima discloses the method as in the parent claim 17. 

AS to claim 23, Kakishima discloses the method as in the parent claim 17. 
Kakishima discloses wherein the one or more zero power downlink reference signals include one or more channel state information interference measurement reference signals or one or more downlink reference signals for interference measurement. (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, disclosing aperiodic IMRs Interference Measurement resources)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4,6-8,19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2016/0036542 A1 to Gong et al.
AS to claim 1, Kakishima discloses A method of wireless communication performed by a user equipment (UE), comprising: 
receiving downlink control information (DCI) that includes an indication of a null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern) 
the null resource element pattern being indicated in the DCI using: a value of an antenna port field that also indicates one or more demodulation reference signal (DMRS) ports for the UE and a number of DMRS code-division multiplexing groups without data, or one or more zero power downlink reference signals (Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, thus teaching that the information in the DCI including the resource index and the indicator indicating whether the aperiodic ZP csi RS is transmitted collectively teaching “the null resource element pattern being indicated in the DCI using … 
Kakishima does not appear to explicitly disclose “performing one or more demodulation interference measurements based at least in part on the null resource element pattern; and demodulating a downlink communication based at least in part on performing the one or more demodulation interference measurements.”
Gong discloses performing one or more demodulation interference measurements based at least in part on the null resource element pattern (paragraphs 1-15, 34-35, 45, 275-278, disclosing “the terminal performs interference measurements through the received signal on the REs in location where the DMRS ports are located”, where on such REs, the “network side sends [a] zero-power signal”, and where the user “performs demodulation … by using the estimated interference [obtained through such REs that are muted/nulled/zero-powered]”, thus teaching that the interference measurements performed by the terminal at the null/muted REs are an embodiment of “demodulation interference measurements”); and demodulating a downlink communication based at least in part on performing the one or more demodulation interference measurements. (see discussion and citations above, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. Specifically, in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong, it would have been obvious to a PHOSITA that after the muting/null/zero-power pattern is received and processed, as disclosed in Kakishima, the demodulation interference measurements and the demodulating steps that are based on the received muting/null/zero-power pattern(s) may be performed, as disclosed in Gong. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel 
AS to claim 2, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima further discloses receiving a configuration that indicates a set of null resource element patterns, wherein the null resource element pattern indicated in the DCI is selected from the set of null resource element patterns (Fig. 15, paragraphs 96-102, Fig. 12, e.g., steps s22-s23, paragraphs 2-14, 72-78, disclosing that the resource indicated in the DCI in step s23 is selected from the “reserved resources” indicated in s22, where such reserved resources may be ZP CSI RS, i.e., the null RE pattern)
AS to claim 3, Kakishima and Gong teach the method as in the parent claim 2. 
Gong further discloses wherein the configuration indicates different sets of null resource element patterns for at least one of different ranks or different combinations of DMRS ports (paragraphs 275-278, disclosing resource muting on REs depending on DMRS ports for interference measurements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. Specifically, in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong, it would have been obvious to a PHOSITA that after the muting/null/zero-power pattern is received and processed, as disclosed in Kakishima, the demodulation interference measurements and the demodulating steps that are based on the received 
AS to claim 4, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima discloses null resource element pattern indicated in the DCI (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
Kakishima does not appear to explicitly discloses “interpreting the null resource element pattern indicated in the DCI based at least in part on a rank used by the UE, a combination of DMRS ports used by the UE, a maximum rank configured for the UE, or a combination thereof”.
Gong further discloses interpreting the null resource element pattern based at least in part on a rank used by the UE, a combination of DMRS ports used by the UE, a maximum rank configured for the UE, or a combination thereof. (paragraphs 275-278, disclosing resource muting on REs depending on DMRS ports for interference measurements: “the network side configures DMRS ports orthogonal to 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. Specifically, in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong, it would have been obvious to a PHOSITA that Kakishima’s teaching of “null resource element pattern indicated in the DCI” and Gong’s teaching of “interpreting the null resource element pattern based at least in part on a rank used by the UE, a combination of DMRS ports used by the UE, a maximum rank configured for the UE, or a combination thereof” are combinable to reject “interpreting the null resource element pattern indicated in the DCI based at least in part on a rank used by the UE, a combination of DMRS ports used by the UE, a maximum rank configured for the UE, or a combination thereof”. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 6, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima does not appear to explicitly discloses “wherein at least one of the null resource element pattern or a number of resource elements included in the null resource element pattern 
Gong further discloses wherein at least one of the null resource element pattern or a number of resource elements included in the null resource element pattern depends on at least one of: a maximum rank configured for physical downlink shared channel (PDSCH) reception of the UE, whether the UE is operating in a single user multiple input multiple output (SU-MIMO) mode or a multiple user multiple input multiple output (MU-MIMO) mode, a precoding resource block group configuration, a DMRS bundling configuration, or a combination thereof (paragraphs 275-278, disclosing resource muting on REs depending on DMRS ports for interference measurements: “the network side configures DMRS ports orthogonal to DMRS port resources of the target user for the target user and performs interference measurement by means of estimating interference information through DMRS resource element REs on which resource muting is performed in the port locations”, thus teaching that the null resource element pattern or a number of resource elements included in the null resource element pattern depends on … a DMRS bundling configuration)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim, especially in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35). Furthermore, 
AS to claim 7, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima discloses wherein the one or more zero power downlink reference signals include one or more zero power channel state information reference signals. (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
AS to claim 8, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima discloses wherein the one or more zero power downlink reference signals include one or more channel state information interference measurement reference signals or one or more downlink reference signals for interference measurement. (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, disclosing aperiodic IMRs Interference Measurement resources)
AS to claim 19, Kakishima discloses the method as in the parent claim 18. 
Gong further discloses wherein the configuration indicates different sets of null resource element patterns for at least one of different ranks or different combinations of DMRS ports (paragraphs 275-278, disclosing resource muting on REs depending on DMRS ports for interference measurements)

AS to claim 21, Kakishima discloses the method as in the parent claim 17. 
Kakishima does not appear to explicitly discloses “wherein at least one of the null resource element pattern or a number of resource elements included in the null resource element pattern depends on at least one of: a maximum rank configured for physical downlink shared channel (PDSCH) reception of the UE, whether the UE is operating in a single user multiple input multiple output (SU-MIMO) mode or a multiple user multiple input multiple output (MU-MIMO) mode, a precoding resource block group configuration, a DMRS bundling configuration, or a combination thereof”.
Gong further discloses wherein at least one of the null resource element pattern or a number of resource elements included in the null resource element pattern depends on at least one of: a maximum 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim, especially in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2016/0036542 A1 to Gong et al., further in view of U.S. Patent Publication No. 2018/0026688 A1 to Weng et al.
AS to claim 5, Kakishima and Gong teach the method as in the parent claim 1. 
Gong discloses physical downlink shared channel (PDSCH) reception of the UE (paragraph 278: PDSCH reception);
performing the one or more demodulation interference measurements using the null resource element pattern (paragraphs 1-15, 34-35, 45, 275-278, disclosing “the terminal performs interference measurements through the received signal on the REs in location where the DMRS ports are located”, where on such REs, the “network side sends [a] zero-power signal”, and where the user “performs demodulation … by using the estimated interference [obtained through such REs that are muted/nulled/zero-powered]”, thus teaching that the interference measurements performed by the terminal at the null/muted REs are an embodiment of “demodulation interference measurements”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim, especially in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known 
Gong and Kakishima do not appear to explicitly discloses “further comprising: determining that a maximum rank configured for physical downlink shared channel (PDSCH) reception of the UE satisfies a threshold; and performing the one or more demodulation interference measurements using the null resource element pattern based at least in part on determining that the maximum rank configured for PDSCH reception of the UE satisfies the threshold”.
Weng discloses determining that a maximum rank configured for the UE satisfies a threshold (paragraph 71: “if the filtered reported rank is larger than the second threshold rank, this indicates that the wireless device 16 is likely consistently reporting the maximum RI allowed, the second threshold rank”, thus indicating a desirable state);
based at least in part on determining that the maximum rank of the UE satisfies the threshold (paragraph 71: “if the filtered reported rank is larger than the second threshold rank, this indicates that the wireless device 16 is likely consistently reporting the maximum RI allowed, the second threshold rank”, thus indicating a desirable state)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Weng, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, especially in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong. Specifically, Gong’s teaching of “physical downlink shared channel (PDSCH) reception of the UE” and Weng’s teaching of “determining that a maximum rank configured for the UE satisfies a threshold” are combinable to reject “determining that a maximum rank configured for physical downlink shared channel (PDSCH) reception of the UE satisfies a threshold”. Gong’s teaching of “performing the one or more demodulation interference measurements using the null resource element pattern” and PDSCH reception by the UE, .

Claim 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2016/0036542 A1 to Gong et al., further in view of U.S. Patent Publication No. 2020/0092032 A1 to Zhang et al.
AS to claim 9, Kakishima and Gong teach the method as in the parent claim 1. 
Kakishima null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element 
Kakishima does not appear to explicitly disclose “transmitting, to a base station, an indication of a recommended null resource element pattern or a recommended number of resource elements for the null resource element pattern.”
Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the 
AS to claim 10, Kakishima, Zhang and Gong teach the method as in the parent claim 9.
Kakishima discloses wherein the null resource element pattern indicated in the DCI is based at least in part on a null resource element parameter determined at the base station (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern; wherein the null resource index in the DCI is based on a set of null resource configurations sent to the UE by the base station, as shown in s22, i.e., a null resource element parameter determined at the base station)
Kakishima does not appear to explicitly disclose “wherein the null resource element pattern indicated in the DCI is based at least in part on the indication of the recommended null resource element pattern”
Zhang discloses a null resource element parameter determined at the base station is based on an indication of a recommended parameter for null resource elements transmitted to the base station by the terminal (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device, so that the network device can confirm, by using signaling, the setting threshold of the null resource unit that is recommended by the terminal device”, the “setting threshold” confirmed by the network device teaches the “null resource element parameter determined at the base station”; further see Fig. 3, disclosing null resource units/elements)

AS to claim 13, Kakishima discloses 
Receiving, from a base station, downlink control information (DCI) that includes an indication of a null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further 
null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern);
wherein the null resource element pattern indicated in the DCI is based at least in part on a null resource element parameter determined at the base station (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern; wherein the null resource index in the DCI is based on a set of null resource configurations sent to the UE by the base station, as shown in s22, i.e., a null resource element parameter determined at the base station)
Kakishima does not appear to explicitly disclose “performing one or more demodulation interference measurements based at least in part on the null resource element pattern; and 
Gong discloses performing one or more demodulation interference measurements based at least in part on the null resource element pattern (paragraphs 1-15, 34-35, 45, 275-278, disclosing “the terminal performs interference measurements through the received signal on the REs in location where the DMRS ports are located”, where on such REs, the “network side sends [a] zero-power signal”, and where the user “performs demodulation … by using the estimated interference [obtained through such REs that are muted/nulled/zero-powered]”, thus teaching that the interference measurements performed by the terminal at the null/muted REs are an embodiment of “demodulation interference measurements”); and demodulating a downlink communication based at least in part on performing the one or more demodulation interference measurements. (see discussion and citations above, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Gong, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. Specifically, in view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Gong, it would have been obvious to a PHOSITA that after the muting/null/zero-power pattern is received and processed, as disclosed in Kakishima, the demodulation interference measurements and the demodulating steps that are based on the received muting/null/zero-power pattern(s) may be performed, as disclosed in Gong. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35). Furthermore, please note that the features of the limitations above have been shown to be known or 
Kakishima and Gong do not appear to explicitly disclose “transmitting, to a base station, an indication of a recommended null resource element pattern or a recommended number of resource elements for the null resource element pattern” or “receiving, from the base station, an indication of a null resource element pattern based at least in part on the indication of the recommended null resource element pattern or the recommended number of null resource elements”
Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements);
a null resource element parameter determined at the base station is based on an indication of a recommended parameter for null resource elements transmitted to the base station by the terminal (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device, so that the network device can confirm, by using signaling, the setting threshold of the null resource unit that is recommended by the terminal device”, the “setting threshold” confirmed by the network device teaches the “null resource element parameter determined at the base station”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been 
AS to claim 14, Kakishima, Zhang and Gong teach the method as in the parent claim 13. 
Kakishima further discloses wherein the indication of the null resource element pattern is included in downlink control information (DCI), and wherein the null resource element pattern is indicated in the DCI using: a value of an antenna port field that also indicates one or more demodulation 

Claim 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2016/0036542 A1 to Gong et al. and U.S. Patent Publication No. 2020/0092032 A1 to Zhang et al., further in view of U.S. Patent No. 10,028,267 B2 to Nimbalker et al.
AS to claim 11, Kakishima, Zhang and Gong teach the method as in the parent claim 9. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)

Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Nimbalker discloses indicating data in at least one of a UE capability report or a channel state information (CSI) report. (Fig. 2, 260).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nimbalker, in conjunction with the method as disclosed and taught by Zhang, Gong and Kakishima, to reject the limitations of this claim. It would have been obvious to one of ordinary skill in the art that Kakishima and Zhang’s combined teaching of “transmitting, to a base station, an indication of a recommended null resource element pattern”, and Nimbalker’s teaching of “indicating data in at least one of a UE capability report or a channel state information (CSI) report” are combinable to reject “indicating the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in at least one of a UE capability report or a channel state information (CSI) report.” The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17; Nimbalker, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 12, Nimbalker, Kakishima, Zhang and Gong teach the method as in the parent claim 11. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
Kakishima does not appear to explicitly disclose transmitting, to a base station, an indication of a recommended parameter for null resource elements.
Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality 
Kakishima, Gong and Zhang do not appear to explicitly disclose further comprising receiving a CSI report configuration that requests the UE to report the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in the CSI report.
Nimbalker discloses a CSI report configuration (col. 3, lines 13-16, disclosing CSI report configuration, commonly understood by a PHOSITA as being conveyed by the network in signaling to the UE)
indicating data in at least one of a UE capability report or a channel state information (CSI) report. (Fig. 2, 260).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nimbalker, in conjunction with the method as disclosed and taught by Zhang, Gong and Kakishima, to reject the limitations of this claim. It would have been obvious to one of ordinary skill in the art that Kakishima and Zhang’s combined teaching of “transmitting, to a base station, an indication of a recommended null resource element pattern”, and Nimbalker’s teaching of “CSI report configuration” and “indicating data in at least one of a UE capability report or a channel state information (CSI) report” are combinable to reject “further comprising receiving a CSI report 
As to claims 15 and 16, see rejections for claims 11 and 12, respectively.

Claim 24, 25, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2020/0092032 A1 to Zhang et al.
AS to claim 24, Kakishima discloses the method as in the parent claim 17. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)

Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern” [which would be sufficient to reject “further comprising receiving, from the UE, an indication of a recommended null resource element pattern”, as recited in this claim], where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the 
AS to claim 25, Kakishima and Zhang teach the method as in the parent claim 24.
Kakishima discloses wherein the null resource element pattern indicated in the DCI is based at least in part on a null resource element parameter determined at the base station (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern; wherein the null resource index in the DCI is based on a set of null resource configurations sent to the UE by the base station, as shown in s22, i.e., a null resource element parameter determined at the base station)
Kakishima does not appear to explicitly disclose “wherein the null resource element pattern indicated in the DCI is based at least in part on the indication of the recommended null resource element pattern”
Zhang discloses a null resource element parameter determined at the base station is based on an indication of a recommended parameter for null resource elements transmitted to the base station by the terminal (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device, so that the network device can confirm, by using signaling, the setting threshold of the null resource unit that is recommended by the terminal device”, the “setting threshold” confirmed by the network device teaches the “null resource element parameter determined at the base station”; further see Fig. 3, disclosing null resource units/elements)

AS to claim 28, Kakishima discloses a method of wireless communication performed by a base station, comprising:

wherein the null resource element pattern transmitted to the UE is based at least in part on a null resource element parameter determined at the base station (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern; wherein the null resource index in the DCI is based on a set of null resource configurations sent to the UE by the base station, as shown in s22, i.e., a null resource element parameter determined at the base station);
null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern);

Kakishima does not appear to explicitly disclose receiving, from a UE, an indication of a recommended parameter for null resource elements; a null resource element parameter determined at the base station is based on an indication of a recommended parameter for null resource elements transmitted to the base station by the terminal.
Zhang discloses receiving, from a UE, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements);
a null resource element parameter determined at the base station is based on an indication of a recommended parameter for null resource elements transmitted to the base station by the terminal (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device, so that the network device can confirm, by using signaling, the setting threshold of the null resource unit that is recommended by the terminal device”, the “setting threshold” confirmed by the network device teaches the “null resource element parameter determined at the base station”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “receiving, from a UE, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “receiving, from a UE, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource 
AS to claim 29, Kakishima, Zhang teach the method as in the parent claim 28. 
Kakishima further discloses wherein the indication of the null resource element pattern is included in downlink control information (DCI), and wherein the null resource element pattern is indicated in the DCI using: a value of an antenna port field that also indicates one or more demodulation reference signal (DMRS) ports for the UE and a number of DMRS code-division multiplexing groups without data, or one or more zero power downlink reference signals (Fig. 12, e.g., step s23, paragraphs 

Claim 26,27,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2020/0092032 A1 to Zhang et al., further in view of U.S. Patent No. 10,028,267 B2 to Nimbalker et al.
AS to claim 26, Kakishima and Zhang teach the method as in the parent claim 24. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
Kakishima does not appear to explicitly disclose transmitting, to a base station, an indication of a recommended parameter for null resource elements.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Kakishima and Zhang do not appear to explicitly disclose further comprising indicating the recommended null resource element pattern or the recommended number of resource elements for the 
Nimbalker discloses indicating data in at least one of a UE capability report or a channel state information (CSI) report. (Fig. 2, 260).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nimbalker, in conjunction with the method as disclosed and taught by Zhang and Kakishima, to reject the limitations of this claim. It would have been obvious to one of ordinary skill in the art that Kakishima and Zhang’s combined teaching of “transmitting, to a base station, an indication of a recommended null resource element pattern”, and Nimbalker’s teaching of “indicating data in at least one of a UE capability report or a channel state information (CSI) report” are combinable to reject “indicating the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in at least one of a UE capability report or a channel state information (CSI) report”, which is also sufficient to reject “wherein receiving the indication of the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern includes receiving the indication of the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in at least one of a UE capability report or a channel state information (CSI) report”, as recited in this claim. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17; Nimbalker, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art 
AS to claim 27, Nimbalker, Kakishima, Zhang teach the method as in the parent claim 26. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
Kakishima does not appear to explicitly disclose transmitting, to a base station, an indication of a recommended parameter for null resource elements.
Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a 
Kakishima and Zhang do not appear to explicitly disclose further comprising receiving a CSI report configuration that requests the UE to report the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in the CSI report.
Nimbalker discloses a CSI report configuration (col. 3, lines 13-16, disclosing CSI report configuration, commonly understood by a PHOSITA as being conveyed by the network in signaling to the UE)
indicating data in at least one of a UE capability report or a channel state information (CSI) report. (Fig. 2, 260).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nimbalker, in conjunction with the method as disclosed and taught by Zhang and Kakishima, to reject the limitations of this claim. It would have been obvious to one of ordinary skill in the art that Kakishima and Zhang’s combined teaching of “transmitting, to a base station, an indication of a recommended null resource element pattern”, and Nimbalker’s teaching of “CSI report configuration” and “indicating data in at least one of a UE capability report or a channel state 
AS to claim 30, Kakishima and Zhang teach the method as in the parent claim 28. 
Kakishima discloses null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)

Zhang discloses transmitting, to a base station, an indication of a recommended parameter for null resource elements (paragraph 12: “the terminal device sends a recommended setting threshold of the null resource unit to a network device”; further see Fig. 3, disclosing null resource units/elements)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Gong and Kakishima, to reject the limitations of this claim, In view of the fact that muting/null/zero-power patterns are disclosed in both Kakishima and Zhang, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, to a base station, an indication of a recommended parameter for null resource elements” and Kakishima’s teaching of “null resource element pattern” would have been combinable to reject “transmitting, to a base station, an indication of a recommended null resource element pattern”, where Kakishima’s “null resource element pattern” would have corresponded to a “parameter for null resource elements” featured in Zhang’s teaching. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Nimbalker discloses indicating data in at least one of a UE capability report or a channel state information (CSI) report. (Fig. 2, 260).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nimbalker, in conjunction with the method as disclosed and taught by Zhang and Kakishima, to reject the limitations of this claim. It would have been obvious to one of ordinary skill in the art that Kakishima and Zhang’s combined teaching of “transmitting, to a base station, an indication of a recommended null resource element pattern”, and Nimbalker’s teaching of “indicating data in at least one of a UE capability report or a channel state information (CSI) report” are combinable to reject “indicating the recommended null resource element pattern or the recommended number of resource elements for the null resource element pattern in at least one of a UE capability report or a channel state information (CSI) report”, thus rejecting this claim. The cited references are also in the same field of endeavor regarding determining communications parameters utilizing channel quality measurements.  The suggestion/motivation would have been to optimize and improve methods for determining communications parameters utilizing channel quality measurements, especially by means of muting/null/zero-power patterns (Kakishima, paragraphs 1-14; Gong, paragraphs 1-35; Zhang, paragraphs 1-17; Nimbalker, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0123869 A1 to Kakishima et al., in view of U.S. Patent Publication No. 2018/0331742 A1 to Yum et al.
AS to claim 20, Kakishima discloses the method as in the parent claim 17. 
Kakishima discloses indicating a null resource element pattern (Fig. 15, paragraphs 96-102, Fig. 12, e.g., step s23, paragraphs 2-14, 72-78, step s23, where “the DCI includes at least a resource index that identifies a resource corresponding to each of the aperiodic CSI RSs to be selected and received by the UE 10. For example, the DCI further includes information indicating whether the aperiodic ZP csi RS [i.e., zero power channel state information reference signal, teaching an embodiment of “null resource element pattern”] is transmitted”, teaching this limitation; further see Fig. 15, paragraphs 96-102, disclosing that the ZP CSI RS is a null RE pattern)
Kakishima does not appear to explicitly disclose “determining that a number of receive antennas reported by the UE satisfies a threshold; and indicating a null resource element pattern based at least in part on determining that the number of receive antennas reported by the UE satisfies the threshold.”
Yum discloses determining that a number of receive antennas reported by the UE satisfies a threshold; and based at least in part on determining that the number of receive antennas reported by the UE satisfies the threshold (paragraph 155)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Yum, in conjunction with the method as disclosed and taught by Kakishima, to reject the limitations of this claim. It would have been obvious to a PHOSITA that Yum’s teaching of a condition “based at least in part on determining that the number of receive antennas reported by the UE satisfies the threshold” would have been combinable with and capable of conditioning Kakishima’s teaching of “indicating a null resource element pattern” to reject “indicating a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463